              Case 2:19-cr-00077-JAM Document 19 Filed 04/15/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:19-CR-77-JAM
12                               Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                          FINDINGS AND ORDER
14   CHRISTOPHER OWEN BALLEZ,                          DATE: April 14, 2020
                                                       TIME: 9:15 a.m.
15                               Defendant.            COURT: Hon. John A. Mendez
16

17          This case was set for a status conference on April 14, 2020, and moved to June 23, 2020 at 9:15

18 a.m., on the Court’s on motion, citing General Orders 611 and 612. To the extent it is needed, this

19 stipulation supplements the basis for exclusion of time and requests the Court to exclude time under

20 Local Code T4 as well, for the reasons set forth below.

21          On March 18, 2020, this Court issued General Order 612, with reference to General Order 611,

22 which together permit District Judges to continue all matters scheduled to occur before May 1, 2020,

23 until a date after that, and to exclude time under the Speedy Trial Act. These General Orders were

24 entered to address public health concerns related to COVID-19.

25          Although the General Orders address the district-wide health concern, the Supreme Court has

26 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

27 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

28 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00077-JAM Document 19 Filed 04/15/20 Page 2 of 4


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 2 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 4 orally or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 7 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 8 justice served by taking such action outweigh the best interest of the public and the defendant in a

 9 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

10 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

11 served by the granting of such continuance outweigh the best interests of the public and the defendant in

12 a speedy trial.” Id.

13           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

25 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

26 pretrial continuance must be “specifically limited in time”).

27 ///

28 ///

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00077-JAM Document 19 Filed 04/15/20 Page 3 of 4


 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through his counsel of record, hereby stipulate as follows:

 4          1.      By previous order, this matter was set for status on April 14, 2020, and then continued to

 5 June 23, 2020, at 9:15 a.m., on the Court’s own motion.

 6          2.      By this stipulation, the defendant now moves to exclude time between April 14, 2020,

 7 and June 23, 2020, under Local Code T4, in addition to the exclusion of time the Court has already

 8 ordered in light of public health concerns cited by General Order 611.

 9          3.      The parties agree and stipulate, and request that the Court find the following:

10                  a)     The government has produced discovery in this matter including investigative

11          reports and photographs. Counsel for the defendant will need additional time to review the

12          discovery. Defense counsel will also need time to review the current charges, to investigate and

13          conduct research related to the current charges, and to discuss potential resolutions with his

14          client, to prepare pretrial motions, and to otherwise prepare for trial.

15                  b)     Counsel for the defendant believes that failure to grant the above-requested

16          continuance would deny him the reasonable time necessary for effective preparation, taking into

17          account the exercise of due diligence.

18                  c)     The government does not object to the continuance.

19                  d)     Based on the above-stated findings, the ends of justice served by continuing the

20          case as requested outweigh the interest of the public and the defendant in a trial within the

21          original date prescribed by the Speedy Trial Act.

22                  e)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23          et seq., within which trial must commence, the time period of the date of this stipulation and

24          order, to June 23, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

25          B(iv) [Local Code T4] because it results from a continuance granted by the Court at defendant’s

26          request on the basis of the Court’s finding that the ends of justice served by taking such action

27          outweigh the best interest of the public and the defendant in a speedy trial.

28          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:19-cr-00077-JAM Document 19 Filed 04/15/20 Page 4 of 4


 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4   Dated: April 14, 2020                                  MCGREGOR W. SCOTT
                                                            United States Attorney
 5
                                                            /s/ JAMES R. CONOLLY
 6                                                          JAMES R. CONOLLY
                                                            Assistant United States Attorney
 7

 8   Dated: April 14, 2020                                  /s/ JEROME PRICE
 9                                                          JEROME PRICE
                                                            Assistant Federal Defender
10                                                          Counsel for Defendant
                                                            CHRISTOPHER OWEN BALLEZ
11

12

13

14
                                          FINDINGS AND ORDER
15
            IT IS SO FOUND AND ORDERED this 14th day of April, 2020.
16

17                                                    /s/ John A. Mendez
                                                 THE HONORABLE JOHN A. MENDEZ
18                                               UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME             4
      PERIODS UNDER SPEEDY TRIAL ACT
